
	
		II
		112th CONGRESS
		2d Session
		S. 3619
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Manchin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to provide for
		  outreach, and coordination of services, to veterans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Streamlining Services for Older
			 Veterans Act.
		2.Outreach and
			 coordination of services to veterans
			(a)DefinitionSection
			 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
				(1)in paragraph
			 (24)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(D)status as a
				veteran.
							;
				and
					(2)by adding at the
			 end the following:
					
						(55)The term
				veteran has the meaning given the term in section 101 of title 38,
				United States
				Code.
						.
				(b)Area
			 planSection 306(a) of the Older Americans Act of 1965 (42 U.S.C.
			 3026(a)) is amended—
				(1)in paragraph
			 (16), by striking and at the end;
				(2)in paragraph
			 (17), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(18)include
				information describing—
							(A)how the area
				agency on aging will engage in outreach to veterans who are eligible for
				services under this Act; and
							(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other
				providers.
							.
				(c)State
			 planSection 307(a) of the Older Americans Act of 1965 (42 U.S.C.
			 3027(a)) is amended by adding at the end the following:
				
					(31)The plan shall
				include information describing—
						(A)how the State
				agency will engage in outreach to veterans who are eligible for services under
				this Act; and
						(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other
				providers.
						.
			
